Citation Nr: 0806868	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  99-10 908	)	DATE
	)
	)


THE ISSUE

Whether a July 1987 Board of Veterans' Appeals decision 
denying service connection for a back disability was based on 
clear and unmistakable error (CUE).

(The issues of whether new and material evidence has been 
received to reopen claims of entitlement to service 
connection for a back disability and hypertension and if so, 
whether the reopened claims should be granted, and the issue 
of entitlement to service connection for sinusitis, are 
addressed in a separate document.) 


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.  The veteran in this case is the Moving Party.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion filed by the veteran's representative in 
August 2007. 


FINDINGS OF FACT

1.  In a decision dated July 31, 1987, the Board denied 
service connection for a back disability.

2.  The record does not establish that any of the correct 
facts, as they were known at the time, were not before the 
Board on July 31, 1987, or that the Board incorrectly applied 
statutory or regulatory provisions at that time such that the 
outcome of the claim would have been manifestly different but 
for the error.


CONCLUSION OF LAW

The July 31, 1987, Board decision denying service connection 
for a back disability was not based on clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 
20.1400, 20.1403 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, is not applicable to the instant CUE motion for the 
reason that a CUE motion is not a claim or an application for 
VA benefits and therefore duties associated with such claims 
or applications are inapplicable.  See 38 C.F.R. 
§ 20.1411(c), (d) (2007).  See also Livesay v. Principi, 15 
Vet. App. 165 (en banc) (2001). 

Legal Criteria

Under the legal criteria in effect at the time that the July 
1987 Board decision and a July 1981 decision, service 
connection could be granted for disability resulting from a 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C. §§ 310, 331 (1980-1986); 38 C.F.R. § 3.303 (1981-
1986).  The regulatory criteria in effect at the times of 
those decisions also provided that congenital or 
developmental defects are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c) (1980-1986).

Under 38 U.S.C.A. § 7111 (West 2002), the Board has been 
granted the authority to revise its prior decisions on the 
grounds of CUE.  Motions for review of prior Board decisions 
on the grounds of CUE are adjudicated pursuant to the Board's 
Rules of Practice at 38 C.F.R. §§ 20.1400-1411 (2007).  The 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2007).

The determination of whether a prior Board decision was based 
on CUE must be based on the record and the law that existed 
when that decision was made.  38 C.F.R. § 20.1403(b)(1) 
(2007).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a) (2007).  See also Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of 
CUE, there must have been an error in the Board's 
adjudication of the appeal which, had it not been made, would 
have manifestly changed the outcome when it was made.  If it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be CUE.  38 C.F.R. § 
20.1403(c) (2007).

Examples of situations that are not CUE include a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision; the Secretary's failure to fulfill the duty 
to assist; and disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d) (2007).  CUE does not 
include the otherwise correct application of a statute or 
regulation where, subsequent to the Board decision, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e) (2007).

The benefit-of-the-doubt rule of 38 U.S.C.A. 5107 (West 2002) 
does not apply to a Board decision on a motion to revise a 
Board decision due to CUE.  38 C.F.R. § 20.1411(a) (2007). 

Analysis

The Moving Party claims error in the Board's July 1987 
decision, contending that the Board was without jurisdiction 
to reach the merits of the case because the RO had never 
addressed whether service connection was warranted for back 
disability on the basis of the presumption of soundness and 
had not provided him with appropriate notice with respect to 
the presumption of soundness.  Alternately, the Moving Party 
contends that the Board erred in failing to afford the 
veteran the presumption of soundness and also argues that the 
presumption of soundness was not rebutted by clear and 
unmistakable evidence.

A July 1981 rating decision denied service connection for a 
back disability on the basis that the veteran's back pain was 
due to a condition which the rating board determined to be a 
congenital or developmental defect for which service 
connection is precluded.  VA notified the veteran of that 
decision by letter mailed in July 1981, which letter also 
included a notice of procedural and appellate rights.  No 
appeal was perfected or even initiated within one year of 
that notification and the July 1981 decision became final.  
The veteran again sought service connection for a back 
disability in March 1986.  The RO denied the claim in April 
1986, reasoning that no new and material evidence had been 
submitted.  The veteran then perfected an appeal to the 
Board, which was denied by the Board in July 1987.

In its July 1987 decision, the Board determined the July 1981 
rating decision was supported by the evidence then of record 
and was not based on clear and unmistakable error.  It 
furthermore determined that no evidence had been received 
since the July 1981 rating decision to alter the material 
facts upon which that decision was based.  The Board 
concluded that a back disability was neither incurred in nor 
aggravated by active duty.

The representative's argument that the RO and the Board 
failed to properly consider the presumption of soundness or 
advise the veteran of the presumption of soundness is of no 
merit because neither the Board nor the RO determined that a 
disease or injury of the back was present before service.  
Instead, the RO and the Board determined that the veteran's 
back condition was a congenital or developmental defect, 
rather than a disease or injury for which VA compensation may 
be paid.  With respect to whether the Board or the RO 
properly determined that the condition was a congenital or 
developmental defect, the Board notes that neither the 
veteran nor his representative has specifically alleged that 
this factual determination was wrong.  Even if they were to 
allege that the Board or the RO failed to properly weigh the 
evidence in reaching this factual determination, such an 
allegation would not raise a valid claim of CUE.  See 38 
C.F.R. § 20.1403(d)(3).  

Accordingly, the Board concludes that the Moving Party has 
not established that any of the correct facts, as they were 
known at the time, were not before the Board in July 1987, or 
that the statutory and regulatory provisions extant at the 
time were incorrectly applied.




ORDER

CUE not having been shown in the Board's July 1987 decision 
denying service connection for a back disability, the motion 
for revision or reversal of that decision is denied.


                       
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs



